124 U.S. 167 (1888)
BAKER
v.
POWER.
Supreme Court of United States.
Submitted January 9, 1888.
Decided January 16, 1888.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MINNESOTA.
Mr. William H. Bliss for the motion.
Mr. James H. Davidson and Mr. Henry L. Williams opposing.
*169 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. If it be true, as is alleged, but which is by no means clear, that the decree appealed from was rendered by the district judge when he had no vote in the cause, we still have jurisdiction of the appeal. Although the district judge may have had no right to a vote, he was rightfully a member of the Circuit Court, Rodd v. Heartt, 17 Wall. 354, 357, and a decree of that court entered under his supervision and by his direction would be a decree of the court, good until reversed or otherwise vacated. From such a decree an appeal can be taken.
Denied.